Citation Nr: 1535406	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-46 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder, depressive disorder, anxiety disorder, a personality disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1951 to August 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2008 rating decisions of the Atlanta, Georgia Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, a January 2015 hearing was scheduled; he withdrew that request by a September 2014 correspondence.

The Veteran's claim of service connection for an acquired psychiatric disability was previously characterized as service connection PTSD.  However, as the record includes several additional psychiatric diagnoses, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA psychiatric examination in May 2011.  However, that examiner only addresses whether the Veteran met the diagnostic criteria for PTSD, and failed to address whether any of the other psychiatric diagnoses documented in VA treatment records (i.e., adjustment disorder, depressive disorder, and anxiety disorder) were related to service.  As indicated above, VA must consider all applicable psychiatric diagnoses in adjudicating the Veteran's claim under Clemons.  See 23 Vet. App. at 5-6.  Therefore, a supplemental medical opinion is needed.  

The Veteran contends that he currently has tinnitus that is related to his military service.  The Board notes that the Veteran is competent to self-diagnose tinnitus, and that, while his official service personnel records are unavailable, his service treatment records (STRs) and DD-214 confirm his consistent reports of serving in Korea during the Korean War.  As the Board finds no reason to question the veracity of the Veteran's lay testimony, his allegations of being subjected to small arms fire, sniper fire, mortar fire, tank fire, and other military noise are competent and credible evidence of acoustic trauma in service.  Unfortunately, although lay testimony is sufficient to establish medical causation for tinnitus, the Veteran never actually alleges that his current tinnitus is related to acoustic trauma during service.  The record indicates that he cannot remember when his tinnitus first began.  Nonetheless, in light of evidence showing a present disability and in-service acoustic trauma, the Board finds that an etiological opinion is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please obtain updated VA and private records of evaluations and treatment for a psychiatric disability and tinnitus.

2. Then obtain a supplemental medical opinion, with examination only if deemed necessary by the opinion provider, which addresses the likely etiology of his acquired psychiatric disability diagnosed during this appeal, including adjustment disorder, depressive disorder, and anxiety disorder.  Please provide opinions responding to the following:

For each psychiatric disability diagnosed during the appeal (other than PTSD, for which an opinion has already been provided), and to specifically include:  (1) adjustment disorder, (2) depressive disorder, and (3) anxiety disorder, please indicate whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service, to specifically include his reported stressors involving service in Korea (i.e., that he was in constant danger and subjected to small arms fire, sniper fire, mortar fire, and friendly fire from the U.S.S. Missouri, and that he saw dead bodies floating in the Han River and piled 50 to 60 feet high for a quarter mile).  For purposes of this examination, the examiner should consider reports of such stressors credible.

All opinions must include a complete rationale citing to supporting factual data and medical literature, as appropriate.  

3. Arrange for an appropriate examination to address the nature and the likely etiology of the Veteran's tinnitus.  Based on a review of the entire record, the examiner must indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current tinnitus is related to acoustic trauma due to military noise during active duty service.  For purposes of this examination, the examiner should consider the Veteran's reports of exposure to military noise to be credible.  All opinions must include a complete rationale citing to supporting factual data and medical literature, as appropriate.

4. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




